Citation Nr: 1131323	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-26 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred from September 6, 2006, to September 8, 2006, at the St. John Medical Center.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  The Appellant is The Midland Group, an entity which is bringing the claim on behalf of St. John Medical Center for medical expenses incurred by the Veteran.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2007 decisions by the Department of Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at St. John Medical Center from September 6, 2006, to September 8, 2006, for treatment of a heart disorder.  
 
2.  VA payment or reimbursement of the private medical care was not authorized in advance.
3.  The Veteran's symptoms on September 6, 2006, were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

4.  A VA or other Federal facility was not feasibly available to the Veteran on September 6, 2006, and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson.

5.  From September 6, 2006, to September 8, 2006, the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

6.  At the time of the September 2006 treatment, service connection had not been granted for the disorder treated, nor was the Veteran evaluated as totally disabled as a result of service-connected disability.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at St. John Medical Center from September 6, 2006, to September 8, 2006, is granted.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1003, 17.1000-1008 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2010); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care - 38 U.S.C.A. §§ 1725 and 1728.  

Analysis under § 1728

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances:

	(a) Care or services not previously authorized were rendered to a Veteran in 	need of such care or services:  
		(1) For an adjudicated service-connected disability; 
		(2) For nonservice-connected disorders associated with and held to 			be aggravating an adjudicated service-connected disability; 
		(3) For any disability of a Veteran who has a total disability 				permanent in nature, resulting from a service-connected disability; or,
		(4) For any illness, injury or dental condition in the case of a Veteran 		who is participating in a rehabilitation program under 38 U.S.C.A. 
		§ Chapter 31 (West 2002) and who is medically determined to be in 			need of hospital care or medical services for reasons set forth in 38 			C.F.R. § 17.48(j) (2010); 
	(b) Care and services not previously authorized were rendered in a medical 	emergency of such nature that delay would have been hazardous to life or 	health; and,
	(c) VA or other Federal facilities were not feasibly available, and an attempt 	to use them beforehand or obtain prior VA authorization for the services 	required would not have been reasonable, sound, wise, or practicable, or 	treatment had been or would have been refused.

38 C.F.R. § 17.120. 
All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Veteran in this case had not been granted service connection for a heart disorder, nor was service connection in effect for any disorder.  In the absence of a grant of service connection for any disorder, the Veteran was not participating in a vocational rehabilitation program, could not claim that a disorder for which service connection was not in effect was aggravating a service-connected disability, and was not in receipt of a total disability evaluation for service-connected disability.  The Veteran does not contend that any grant of service connection awarded since 2006 became effective prior to the date of the treatment at issue.  Therefore, the Veteran is unable to meet the criteria for reimbursement under 38 U.S.C.A. § 1728.  The Board will next consider whether the criteria for reimbursement under 38 U.S.C.A. § 1725 are met.  

Analysis under 38 U.S.C.A. § 1725

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1003.  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected disorders in non-VA facilities, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;
(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) (not applicable here); and,

i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for emergency treatment provided.

38 C.F.R. § 17.1002. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

During the course of the Veteran's appeal, the Board notes that, on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory, as opposed to discretionary, the reimbursement of the reasonable value of emergency treatment of an "eligible" Veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or such time as a Department facility or other Federal facility accepts such transfer if: (i) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.; 38 U.S.C.A. §§ 1725.

The Board will consider and apply the amended version of 38 U.S.C.A. § 1725, which is more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.

With the aforementioned criteria in mind, the Board will now review the pertinent facts from the private treatment records located in the Veteran's claims file.  On September 6, 2006, the Veteran arrived at the emergency room (ER) of the St. John Medical Center with unstable angina, chest pain, and shortness of breath.  The Veteran did not arrive at the ER by ambulance; instead, the Veteran's son drove the Veteran from his place of employment in Tulsa, Oklahoma, to the nearest hospital (i.e., the St. John Medical Center) in Tulsa, Oklahoma.  At his March 2011 Board hearing, the Veteran testified that it was quicker to drive than to call and wait for an ambulance.  

The private treatment records document that the Veteran had been experiencing these problems for the past two months.  However, at his hearing, he testified that a few months prior to this incident, he was having "a little trouble breathing, not bad," so he scheduled a stress test at the VAMC.  

Prior to the VA appointment, the Veteran started experiencing severe breathing problems on September 6, 2006, and therefore the Veteran did not want to wait until his VA appointment to be treated.  The Veteran testified that he had previously had a heart attack in 1997, and, based on his prior experiences, he thought he was having another heart attack.  For these reasons, the Veteran did not believe that he had time to wait for an ambulance, or to wait for his upcoming VA appointment.  

The Veteran's son drove him to a private hospital, instead of a VAMC, since the closest VAMC, in Muskogee, Oklahoma, was 50 miles from the Veteran's place of employment.  The Veteran was admitted to the private hospital with a diagnosis of "acute coronary syndrome."  On September 7, 2006, the VA was contacted and notified about the Veteran's status.  According to the admission notes, on September 7, 2006, a left heart catheterization and stent placement were performed.  The Veteran was discharged from St. John Medical Center on September 8, 2006, with a diagnosis of "unstable angina, acute coronary syndrome."  

Applying the above facts to 38 U.S.C.A. § 1725, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred from September 6, 2006, to September 8, 2006, are met.  The Board will address each requirement under 38 U.S.C.A. § 1725 individually.  Id.

First, the Board finds that the Veteran incurred private medical expenses at the St. John Medical Center from September 6, 2006, to September 8, 2006, for a heart disorder.  This fact is not in dispute, as it is evidenced by the private treatment notes of record.  Id.
Second, the Board finds that the VA payment or reimbursement of the private medical expenses incurred from September 6, 2006, to September 8, 2006, at the St. John Medical Center was not authorized.  This fact is also not in dispute, as evidenced by the current appeal.  Id.

In regards to the third and fourth requirements, the Board finds that the private medical expenses were for emergency treatment, and that the Veteran's symptoms on September 6, 2006, were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Both of these facts are in dispute.  

Specifically, in a June 2007 medical opinion, a VA physician determined that the Veteran's situation was "urgent, but not emergent."  The physician's rationale was that the Veteran had experienced these symptoms for the last few months.  In fact, the Veteran had sought VA evaluation.  Electrocardiogram (EKG) conducted in late August by VA had showed abnormality, and the Veteran had been scheduled for further VA evaluation.  As previously mentioned, the Veteran testified that a few months prior to this incident, he was having "a little trouble breathing, not bad."  On the basis of these symptoms, and the abnormal EKG, further testing at a VA facility was scheduled in September 2006.

On September 6, 2006, the Veteran started experiencing severe breathing problems and pain.  The Veteran testified that he thought he was having another heart attack and that this was an emergency situation.  The Board notes that the VA opinion rendered did not address the Veteran's sudden increase in symptoms on the day he sought emergency treatment, and did not discuss the clinical findings of "unstable angina" assigned on admission to the private emergency department, and did not address the 95-percent blockage of the LAD found during the Veteran's emergency evaluation.

Under the amended statutory provision, the requirement that there be "emergency treatment" is met if there are acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  Here, the Veteran previously had a heart attack in 1997, and therefore he was familiar with the common symptoms of a heart attack.  He reasonably believed that his heart symptoms were of an emergency nature that he had to be treated immediately.  Moreover, the Veteran's diagnosis at the emergency department was "unstable angina," and evaluation ordered in the ER showed that the Veteran had a 95 percent blockage of the left anterior descending (LAD) coronary artery.  The Board agrees with the Veteran, and finds that this requirement has been met.  Id.

Fifth, the Board finds that a VA or other Federal facility/provider was not feasibly available to the Veteran on September 6, 2006, and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson.  This fact is in dispute.  Specifically, in November 2006 and June 2007 medical opinions, VA physicians determined that VA facilities were available during that time and that the Veteran could have gone to them.  However, as previously mentioned, the Veteran testified that on September 6, 2006, he thought he was having another heart attack.  The Veteran had previously had a heart attack in 1997, and therefore he was familiar with the common symptoms of a heart attack.  The Veteran stated that his son drove him to a private hospital, instead of a VAMC, since the closest VAMC was located in Muskogee, Oklahoma, which was fifty miles from the Veteran's place of employment.  

The statute states that this requirement would be met if, for example, the evidence established that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VAMC.  Here, similarly, the Veteran reasonably believed that his heart symptoms were of an emergency nature that he could not wait for an ambulance and did not have enough time to drive fifty miles from his place of employment to the nearest VAMC.  The Board agrees with the Veteran and finds that this requirement has been met.  Id.

Sixth, the Board finds that, from September 6, 2006, to September 8, 2006, the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  This fact is not in dispute.  During the course of the Veteran's appeal, VA has not contended that the Veteran was stable enough to be transferred to a VA or other Federal facility.  Id.

Seventh, the Board finds that, at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of the September 6, 2006, emergency treatment.  This fact is also not in dispute.  Specifically, a June 2007 VA medical opinion confirms that the Veteran was enrolled in the VA health care system and had received medical services from the Muskogee, Oklahoma, VAMC within the 24-month period preceding the furnishing of the September 6, 2006, emergency treatment.  Id.

Eighth, the Board finds that the Veteran is financially liable to the St. John Medical Center for the emergency treatment.  This is evidenced by the hospital bills addressed to the Veteran that are of record in the claims file.  Id.  As discussed above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for emergency treatment provided.  

Ninth, the Board finds that, at the time of the emergency treatment, the Veteran did not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  This fact is not in dispute, as a June 2007 VA medical opinion confirms that the Veteran did not have health insurance at the time of the emergency treatment.  Id.

In light of the foregoing, the Board concludes that each of the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the St. John Medical Center from September 6, 2006, to September 8, 2006, are met.  As previously mentioned, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory, as opposed to discretionary, the reimbursement of the reasonable value of emergency treatment of an "eligible" Veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Therefore, as evidence in this case supports the claim, the claim is granted.



ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the St. John Medical Center from September 6, 2006, to September 8, 2006, is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


